Exhibit A (11) Matrix Capital Group, Inc. & Matrix Fund Services Standards and Procedures Regarding Conflicts of Interest Code of Ethics and Reporting Requirements Conflicts of interest can arise when certain investment company personnel (e.g., those who may have knowledge of impending investment company transactions) buy and sell securities for their personal accounts (“personal investment activities”). These conflicts arise because such personnel have the opportunity to profit from information about investment company transactions, often to the detriment of investors.
